Opinion by
Mr. Justice Fell,
This appeal is from an order of the court making absolute a rule to show cause why a mechanic’s lien should not be struck from the record. The plaintiff was the contractor for the whole “building, and the defendants were the owners. The contract was.in writing and it provided for the erection of a two-story *491hotel building for an agreed sum, according to plans and specifications which were expressly made a part of the contract. A second contract was made for the enlargement of a part of the building. This also was in writing and it provided that the work and materials were to be of the kind called for in the first agreement. Copies of both contracts were filed with the lien, but no copies of the plans and specifications were filed. The question raised is whether the failure to file the plans and specifications made the lien invalid.
The eleventh section of the Act of June 4, 1901, P. L. 481, specifies what a lien shall contain, and one of the things to be set forth by the claimant is “ a copy of his contract or contracts, if in writing, or a statement of the terms and conditions thereof, if any of them are verbal.” As the specifications were made a part of the contracts by act of the parties and as they áre in fact an essential part of both contracts because they provide for all the details of construction and without them the contracts would be incomplete, the omission to file them cannot be disregarded. A mechanic’s lien is purely statutory and a compliance with the statutory requirements is necessary in order to give it validity. There is no intendment in its favor. It must be self-sustaining and must show on its face that it is such a lien as the statute authorized the claimant to file. This has been the uniform course of decision under former acts: Smaltz v. Knott, 3 Grant, 227; Wharton v. Real Estate Investment Co., 180 Pa. 168. We therefore hold that where the specifications are expressly made a part of the contract or are referred to as a part of it, they must be filed with it. If only a part of the specifications apply to a work for which a lien is filed, that part only need be filed.
Plans may be important or even necessary to indicate the methods to be followed and the results to be accomplished in carrying out a building contract. But there is a distinction between them and specifications that provide for the kinds, quality and quantity of materials to be used and the work to be done and the time and manner of doing it, without which the contract would be incomplete and ineffective. They are not in the same sense nor to the same extent an integral part of the contract. Their office is rather to illustrate and explain what is to be done. Often they consist of drawings, designs *492and plates that are not the property of the contractor nor-within his control but belong to the owner or the architect of the building, and their size and form are often such that the filing of copies of them, if not utterly impracticable, would cause great public and private inconvenience. The purpose of the eleventh section of the act is to require the claimant to state the nature and extent of the lien claimed and the grounds on which the demand is based. Full effect may be given to the part of this section that provides for the filing of a written contract without adopting a construction that would require the filing of building plans.
The lien cannot be saved on the ground that it contains some items that are good. The only support the claim for extra work has is a bill for materials sold and work done, annexed to the lien. Very few of the items of the bill could be made the subject of a mechanic’s lien. If these were provided for by the specifications they fall with the rest of the lien and if they were furnished under a verbal contract with the owners, there is no “ statement of the terms and conditions thereof ” as required by the act.
The order striking off the lien is affirmed.